        Case 1:18-cv-06797-ALC Document 22 Filed 10/23/18 Page 1 of 9



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

EDWARD GARITY, Individually and on         Case No. 1:18-cv-06797-ALC
Behalf of All Others Similarly Situated,

                             Plaintiff,
                                           PLAINTIFF EDWARD GARITY AND
              v.                           LEAD PLAINTIFF MOVANT LAILA
                                           THOMPSON’S OPPOSITION TO
TETRAPHASE PHARMACEUTICALS                 DEFENDANTS’ MOTION TO TRANSFER
INC., GUY MACDONALD, JACQUES               TO THE UNITED STATES DISTRICT
DUMAS, PIPER JAFFRAY & CO., BMO            COURT FOR THE DISTRICT OF
CAPITAL MARKETS CORP., STIFEL              MASSACHUSETTS
NICOLAUS & CO., INC., SUNTRUST
ROBINSON HUMPHREY & CO., LLC,
and H.C. WAINWRIGHT & CO., LLC,

                             Defendants.
          Case 1:18-cv-06797-ALC Document 22 Filed 10/23/18 Page 2 of 9



       Plaintiff Edward Garity (“Garity”) and Lead Plaintiff Movant Laila Thompson (“Thompson,”

with Garity, “Plaintiffs”) submit this memorandum of law in opposition to Defendants’ motion to

transfer this action to the United States District Court for the District of Massachusetts (Dkt. No. 16,

the “Motion”).1 Defendants have failed to demonstrate by clear and convincing evidence that

transfer is warranted. As such, Plaintiffs respectfully request that this Court deny Defendants’

Motion in its entirety.

I.     BACKGROUND

       In July 2017, Tetraphase and its officers raised $61.1 million through a secondary public

offering (“SPO”) to fund IGNITE3, a clinical trial to test the efficacy and safety of the Company’s

lead product candidate, eravacycline. See Dkt. No. 1, “Compl.,” ¶21. The underwriters for the SPO

were the Underwriter Defendants. Compl. ¶8. BMO Capital Markets Corp. and H.C. Wainwright &

Co. are headquartered in New York, and all of the Underwriter Defendants maintain offices and

substantial operations in this District. See id. The Company’s stock trades under the ticker “TTPH”

on the NASDAQ exchange, which operates in New York.

       In connection with the SPO, the Company filed a registration statement and prospectus with

the Securities and Exchange Commission, in which it was required to disclose known trends, events,

or uncertainties that were having, and were reasonably likely to have, an impact on the Company’s

operations. Compl. ¶¶21-22. Though the registration statement contained various details about

eravacycline and the IGNITE3 trial, it failed to disclose that the Company was increasing enrollment

to 1,200 patients and that this increase indicated the existing population for the trial was inadequate

to meet the primary endpoints. Compl. ¶¶30-33. Moreover, between March 8, 2017 and February 13,



1
 The Defendants are Tetraphase Pharmaceuticals, Inc. (“Tetraphase” or the “Company”), Guy
Macdonald, Jacques Dumas, Piper Jaffray & Co., BMO Capital Markets Corp., Stifel Nicolaus &
Co., Inc., SunTrust Robinson Humphrey & Co., LLC, and H.C. Wainwright & Co., LLC.
                                                   1
          Case 1:18-cv-06797-ALC Document 22 Filed 10/23/18 Page 3 of 9



2018 (the “Class Period”), the Company issued press releases and made announcements that were

widely disseminated and also failed to disclose the increase of the patient population to meet the

primary endpoints of the trial. Compl. ¶¶ 23-38.

II.     LEGAL STANDARD GOVERNING MOTIONS TO TRANSFER

        While district courts may “transfer any civil action to any other district or division where it

might have been brought” “[f]or the convenience of parties and witnesses,” and “in the interest of

justice,” 28 U.S.C. § 1404(a), the party seeking transfer must demonstrate by “clear and convincing

evidence” that transfer is warranted. See New York Marine and General Ins. Co. v. Lafarge North

America, Inc., 599 F.3d 102, 114 (2d Cir. 2010) (“It is . . . appropriate that the district courts in our

Circuit have consistently applied the clear and convincing evidence standard in determining whether

to exercise discretion to grant a transfer motion.”). The factors relevant to the Court’s consideration

are:

        (1) the plaintiff's choice of forum, (2) the convenience of witnesses, (3) the location
        of relevant documents and relative ease of access to sources of proof, (4) the
        convenience of parties, (5) the locus of operative facts, (6) the availability of process
        to compel the attendance of unwilling witnesses, (7) the relative means of the parties,
        (8) the forum's familiarity with the governing law, and (9) trial efficiency and the
        interests of justice, based on the totality of the circumstances.

Albert Fadem Trust v. Duke Energy Corp., 214 F. Supp. 2d 341, 343 (S.D.N.Y. 2002). “There is no

rigid formula for balancing these factors and no single one of them is determinative.” Citigroup Inc.

v. City Holding Co., 97 F. Supp. 2d 549, 561 (S.D.N.Y. 2000). “Where the factors are equally

balanced, the plaintiff is entitled to its choice of forum.” Orb Factory, Ltd. v. Design Science Toys,

Ltd., 6 F. Supp. 2d 203, 210 (S.D.N.Y. 1998).




                                                   2
            Case 1:18-cv-06797-ALC Document 22 Filed 10/23/18 Page 4 of 9



III.   TRANSFER IS NOT WARRANTED

       A.       Plaintiffs Chose New York

       The “plaintiff’s choice of forum” factor weighs against transfer. Garity filed this action in

New York, and Thompson supports Garity’s choice. Defendants do not dispute that venue is proper

in this District. As such, Plaintiffs’ choice is entitled to deference. See Albert Fadem Trust v. Duke

Energy Corp., 214 F. Supp. 2d at 343 (“[C]ourts have typically accorded substantial weight to the

first factor, plaintiff’s choice of forum . . . and since the law permits the suit to be brought where

plaintiff has chosen to bring it, that choice should not be lightly overridden.”).

       B.       The Locus of Operative Facts Is in This District

       The “locus of operative facts” factor weighs against transfer because five of the eight

Defendants are located in this District, the remaining three Defendants conducted an offering within

this District, and the Company’s stock trades on an exchange that operates within this District. See

Funke v. Life Fin. Corp., No. 99 Civ. 11877(CBM), 2003 WL 194204, at *3 (S.D.N.Y. Jan. 28,

2003) (finding that the locus of operative facts was partly in New York because that is where the

offering and underwriting took place).

       This action is substantially connected to this District. Tetraphase conducted a public offering

of securities in July 2017 in this District. The complaint alleges that a broad class of investors, who

bought securities in the offering, relied on the misleading statements made in the registration

statement and prospectus filed in connection with the offering. Moreover, two of the Underwriter

Defendants are headquartered in New York, and all of the Underwriter Defendants maintain offices

and operations in this District. Additionally, the Company’s allegedly misleading press releases and

filings published during the Class Period were widely disseminated, and Tetraphase securities trade

on the NASDAQ exchange. Therefore, the locus of operative facts is in this District. See id.



                                                  3
             Case 1:18-cv-06797-ALC Document 22 Filed 10/23/18 Page 5 of 9



        C.       The Remaining Factors Are Neutral

        Defendants identify four factors as irrelevant to the analysis in the present case. (See Dkt. No.

17 at 3 n.2). Plaintiffs do not dispute that these factors are neutral to the analysis. The remaining

factors are also neutral—largely because the Defendants and potential witnesses are located in both

districts.

                 1.     Defendants Have Not Identified Any Inconvenience to Specific
                        Witnesses

        The “convenience of witnesses” factor is neutral at best because Defendants fail to specify

which potential witnesses in another district have material relevant information. See, e.g., Liberty

Mut. Ins. Co. v. Fairbanks Co., 17 F. Supp. 3d 385, 396 (S.D.N.Y. 2014) (“[A] party seeking

transfer on account of the convenience of witnesses must clearly specify the key witnesses to be

called and must make a general statement of what their testimony will cover.”) (internal quotations

marks omitted).

        Though Defendants claim that officers and employees who drafted or distributed misleading

statements are “all likely witnesses” in this action, Defendants have not provided the required

specificity regarding which officers or employees they are referring to—other than the chief

executive officer and chief science officer, who are parties, not witnesses. Moreover, Defendants’

mere claim that one hundred and eighteen Tetraphase employees live in Massachusetts is insufficient

because it does not provide insight regarding how many of them are likely to be called as witnesses,

nor the nature of their testimony. As such, Defendants have provided insufficient information for the

Court to weigh whether any inconvenience to potential witnesses justifies transfer of the action. See

Orb Factory, 6 F. Supp. 2d at 208-09 (declining to disrupt plaintiff’s chosen forum where defendants

did not specify the materiality of testimony of unnamed witnesses nor whether live testimony, rather

than deposition testimony, was necessary).

                                                   4
           Case 1:18-cv-06797-ALC Document 22 Filed 10/23/18 Page 6 of 9



        Moreover, five of the eight Defendants (the Underwriter Defendants) are business entities

located in New York, and their conduct at issue in this action relates to a New York stock offering.

Each of the Underwriter Defendants likely has dozens if not hundreds of potential employee

witnesses. As such, by Defendants’ “count the employees” logic, the “convenience of witnesses”

factor weighs against transfer.

        Since Defendants have failed to demonstrate which witnesses will be inconvenienced and

how they will be inconvenienced, the “convenience of witnesses” factor is neutral at best (if not in

Plaintiffs’ favor).2

                2.     The Potential Inconvenience to Three of Eight Defendants Does Not
                       Weigh in Favor of Transfer

        The convenience to parties factor is neutral because (1) the inconvenience to Defendants

Tetraphase, Macdonald, and Dumas is minimal and (2) transfer would cause inconvenience to

Plaintiffs. Jaguar Cars, Ltd. v. Nat’l Football League, 886 F. Supp. 335, 339 (S.D.N.Y. 1995)

(“Section 1404(a) motions should not be granted if all a transfer would accomplish is to shift the

inconveniences from one side to the other.”).

        The inconvenience to Defendants is minimal because Defendants have the resources to

litigate in this District. Defendant Tetraphase is a publicly traded company, and Macdonald and

Dumas are its executives, who have the resources of Tetraphase behind them. See Lieberman v.

Carnival Cruise Lines, 2014 WL 3906066, at *13 (D.N.J. Aug. 7, 2014) (“Nothing in the record

indicates that Defendant, a large company, is financially or physically unable to litigate in [this

district].”).




2
 If Defendants attempt to cure these deficiencies in their reply by providing further specificity, the
Court should ignore Defendants’ effort. See Knipe v. Skinner, 999 F.2d 708, 711 (2d Cir. 1993)
(“Arguments may not be made for the first time in a reply brief.”)
                                                  5
           Case 1:18-cv-06797-ALC Document 22 Filed 10/23/18 Page 7 of 9



        Moreover, this minimal inconvenience does not weigh in favor of transfer because

transferring the action would cause inconvenience to the parties’ counsel. See In re Geopharma, Inc.,

No. 04 Civ. 9463 (SAS), 2005 WL 1123883, at *2 (S.D.N.Y. May 11, 2005) (finding that the

“convenience of the parties” factor weighed against transfer when the parties counsel would have

incurred greater travel expenses if the action were transferred). Counsel for the putative class have

an office in this District but not in the transferee district, and defense counsel maintain offices in this

District. See Dkt. No. 17 at 8 (defense counsel who signed the motion to transfer are located in New

York). Thus, a transfer would only shift inconveniences, and the convenience of the parties factor is

neutral.

                3.      The Location of Relevant Documents is Neutral

        The location of documents does not favor transfer because the misleading financial

statements, press releases, and SEC filings, and other relevant documents are electronically stored

and can be easily accessed in this District. Moreover, “[i]n an era of electronic documents, easy

copying and overnight shipping, this factor assumes much less importance than it did formerly.”

ESPN, Inc. v. Quiksilver, Inc., 581 F. Supp. 2d 542, 548 (S.D.N.Y. 2008). Therefore, this factor does

not favor transfer.

        D.      The Balance of Factors Weighs Against Transfer

        Defendants have not demonstrated by clear and convincing evidence that transfer is

warranted. Defendants’ claim that it would be more convenient for three of the eight named

Defendants to litigate in Massachusetts does not outweigh the deference given to Plaintiffs’ choice to

litigate this action in this District, where venue is proper and where the substantial factual basis of

the action occurred. See Albert Fadem Trust, 214 F. Supp. 2d at 343 (declining to transfer a

securities class action to the district in which the company’s headquarters were located because



                                                    6
          Case 1:18-cv-06797-ALC Document 22 Filed 10/23/18 Page 8 of 9



“courts have typically accorded substantial weight to the first factor, plaintiff’s choice of forum, for

that very choice reflects one side’s assessment of the balance of relevant factors”). Moreover, the

remaining disputed factors—convenience of the witnesses, the location of documents, and the locus

of operative facts—are neutral at best. As such, transfer is not warranted.3

CONCLUSION

        Defendants have not presented clear and convincing evidence that transfer is warranted. As

such, Defendants’ motion to transfer should be denied.

                                                Respectfully submitted,


Dated: October 23, 2018                         GLANCY PRONGAY & MURRAY LLP


                                                By: s/ Lesley F. Portnoy
                                                Lesley F. Portnoy
                                                230 Park Ave., Suite 530
                                                New York, NY 10169
                                                Telephone: (212) 682-5340
                                                Facsimile: (212) 884-0988
                                                lportnoy@glancylaw.com
                                                        -and-
                                                GLANCY PRONGAY & MURRAY LLP
                                                Lionel Z. Glancy
                                                Robert V. Prongay
                                                Charles H. Linehan
                                                1925 Century Park East, Suite 2100
                                                Los Angeles, CA 90067
                                                Telephone: (310) 201-9150
                                                Facsimile: (310) 201-9160

                                                Counsel for Plaintiffs and Proposed Lead Counsel
                                                for the Class




3
 If the Court were to determine that “the factors are equally balanced, the plaintiff is entitled to its
choice of forum.” Orb Factory, 6 F. Supp. 2d 203 at 210.
                                                   7
          Case 1:18-cv-06797-ALC Document 22 Filed 10/23/18 Page 9 of 9



                                    PROOF OF SERVICE


       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old.

       On October 23, 2018, I served true and correct copies of the foregoing document, by

posting the document electronically to the ECF website of the United States District Court for

the Southern District of New York, for receipt electronically by the parties listed on the Court’s

Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on October 23, 2018.



                                                    s/ Lesley F. Portnoy
                                                    Lesley F. Portnoy
